Bloodworth, J.
1. The judge did not err in not giving to the jury such instructions as are set out in special grounds 1 and 2 of the motion for a new trial.
2. Grounds 3 and 4 of the- amendment to the motion for a new trial can not be considered by this court, because: (a) Each ground complains of the admission of specified testimony of a witness, but fails to state the name of the witness. Powell v. State, 25 Ga. App. 329 (2) (103 S. E. 174); Hunter v. State, 148 Ga. 566 (1) (148 S. E. 566). (6) “ Under repeated decisions of this court and of the Supreme Court, each special ground of a motion for a new trial must be complete within itself; and when so incomplete as to require a reference to the brief of evidence, or to some other portion of the record, in order to determine what was the alleged error and whether such error was material, the ground will not be considered by the reviewing court.” Stephens v. Blackwell, 24 Ga. App. 798 (4) (102 S. E. 452); Pound v. Smith, 146 Ga. 431 (5) (91 S. E. 405).
3. “ Where cotton is delivered by the owner to another to be ginned for a specific price, this is a bailment for hire. Therefore, where the cotton is lost by the bailee,' the onus is upon him to show due care and diligence in protecting and keeping it.” Concord Variety Works v. Beckham, 112 Ga. 242 (37 S. E. 392). And see McDonald v. Hardee, 22 Ga. App. 96 (95 S. E. 320).
4. Negligence is peculiarly a question for the jury, and in this case the jury having passed upon the questions of care and diligence, and, the trial judge having approved their verdict, which is supported by evidence, this court, in the absence of error of law, is powerless to interfere. Judgment affirmed.

Broyles, C. J., and Luke, J., concur.